Citation Nr: 1016094	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-37 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain with herniated disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1997 
to November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  

In January 2006, the Veteran testified before the Decision 
Review Officer in Cleveland, Ohio.  A transcript of that 
hearing is of record.

In February 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

This matter was previously before the Board in March 2008 and 
was remanded for further development.  It has now returned to 
the Board for further appellate consideration. 

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, 
he has not submitted evidence of unemployability, or claimed 
to be unemployable; therefore, the question of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  Prior to June 9, 2007, the Veteran's lumbosacral strain 
with herniated disc has been manifested by complaints of pain 
with no incapacitating episodes, no muscle spasm, and no 
ankylosis, productive of no more than a slight limitation of 
motion.


2.  From June 9, 2007, the Veteran's lumbosacral strain with 
herniated disc has been manifested by complaints of pain with 
no incapacitating episodes, no muscle spasm, no ankylosis, 
productive of a range of motion of 30 degrees flexion without 
pain, and 30 to 90 degrees of flexion with pain.


CONCLUSIONS OF LAW

1.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain for the period prior to June 
9, 2007 is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes  5289, 5292, 5293, 5295 (as in 
effect prior to September 26, 2003); Diagnostic Code 5293 (as 
in effect from September 23, 2002 through September 25, 
2003), Diagnostic Codes 5237, 5243 (as in effect from 
September 26, 2003).

2.  Entitlement to a disability rating of 40 percent, and no 
higher, from June 9, 2007 is granted, subject to the laws and 
regulations controlling the award of monetary benefits.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.71a, Diagnostic Codes  
5289, 5292, 5293, 5295 (as in effect prior to September 26, 
2003); Diagnostic Code 5293 (as in effect from September 23, 
2002 through September 25, 2003), Diagnostic Codes 5237, 5243 
(as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection " claim, to include an increased rating 
claim.  

In VA correspondence to the Veteran dated in September 2003, 
April 2008, and September 2008, the Veteran was informed of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
Board also notes that in its March 2008 Remand, the Board 
instructed the RO to inform the Veteran that he provide, or 
ask VA to obtain, medical or lay evidence demonstrating the 
effect that a worsening or increase in severity of his 
disability had on his employment and daily life in accordance 
with the Court's holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, this case was recently overturned 
in part by the Federal Circuit.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  Hence, it 
need not be further discussed in this decision.  A July 2005 
Statement of the Case (SOC) set forth the relevant diagnostic 
codes for the disability at issue, and all possible ratings.  
The Board notes that the SOC did not provide the Veteran with 
the relevant diagnostic code for intervertebral disc syndrome 
(IVDS); however, the Board has nonetheless considered this 
diagnostic code and found that it does not provide the 
Veteran with a higher rating.  The Veteran was informed of 
the criteria necessary for an effective date and disability 
rating in VA correspondence dated in March 2006 and April 
2008.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
not prejudicial to the Veteran.  The Federal Circuit Court 
and Veterans Claims Court have held that VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim. See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication. See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, after the March 2006 notice 
was provided to the Veteran, the claim was readjudicated in a 
December 2006 SOC, a July 2007 SSOC, and a September 2009 
SSOC.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records post-service VA and 
non-VA treatment records.  Additionally, the claims file 
contains the statements of the Veteran in support of his 
claim, to include his testimony at a DRO hearing and a Board 
hearing.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record for which VA has a 
duty to obtain.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

In its Remand, dated in March 2008, the Board instructed the 
RO to obtain additional VA medical records and arrange a VA 
orthopedic examination for the Veteran.  There is no evidence 
of record that there are any outstanding treatment records.  
The Veteran testified that he received treatment for his back 
at Loraine VA clinic, and records from this facility are 
associated with the claims file.  There is no evidence of 
record that the Veteran received treatment for his back at 
the Wade Park VA facility subsequent to December 2006.  The 
Veteran testified that he received his treatment from Dr. 
K.M., and those records are associated with the claims file.  
The Board finds that the RO substantially complied with the 
mandates of the March 2008 remand and will proceed to 
adjudicate the appeal.  


VA examinations with respect to issue on appeal were obtained 
in February 2004, June 2007, and December 2008.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations and opinions are adequate, as they are 
predicated on a review of the Veteran's claims file, to 
include medical records, and a physical examination of the 
Veteran, to include diagnostic testing, x-rays, and magnetic 
resonance imaging (MRI).  The reports of the examination 
contain findings necessary to evaluate the disability under 
the applicable diagnostic code rating criteria.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45 (2009), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  Id. § 4.45.

Rating the Spine

The Veteran's claim for a rating in excess of 10 percent was 
received by VA in August 2003.  The schedular criteria for 
evaluating disabilities of the spine have undergone revision 
since the Veteran filed his claim.  Pursuant to Karnas v. 
Derwinski, 1 Vet.App. 308, 311 (1991), where a law or 
regulation changes after the claim has been filed or 
reopened, but before administrative or judicial process has 
been concluded, the version of the law most favorable to the 
Veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  As such, the rating criteria in effect prior to 
September 26, 2003 (and the revision to DC effective from 
September 23, 2002 through September 25, 2003), are for 
consideration throughout the rating periods on appeal, with 
application of the version of the law most favorable to the 
Veteran.  However, the amendment to DC 5293, effective from 
September 23, 2002 through September 25, 2003, and the 
revisions to the rating schedule effective from September 26, 
2003, may not be applied retroactively.  Hence, in a claim 
for an increased rating, where the rating criteria are 
amended during the course of the appeal, and the Board 
considers both the former and the current schedular criteria, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change. Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), to the extent it held that, where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).

Prior to September 26, 2003

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, which evaluates the severity of limitation of lumbar 
spine motion, a 10 percent evaluation is warranted for slight 
limitation of lumbar spine motion.  A 20 percent evaluation 
is warranted for moderate limitation of lumbar spine motion.  
A 40 percent evaluation is assigned for severe limitation of 
lumbar spine motion. 

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, lumbosacral strain with slight subjective symptoms 
warrants a noncompensable rating.  A 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is for assignment for 
lumbosacral strain when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating is warranted 
where the evidence shows the lumbosacral strain to be severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under Diagnostic Code 5289, in effect prior to September 26, 
2003, favorable ankylosis of the lumbar spine warrants a 40 
percent rating.  

Under the revised Diagnostic Code 5293, in effect from 
September 23, 2002 to September 26, 2003, IVDS may be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

From September 26, 2003

The diagnostic criteria pertinent to spinal disabilities in 
general are found at 38 C.F.R. § 4.71, Diagnostic Codes 5235 
- 5243 (2009).  Under these relevant provisions, forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour is rated at 10 percent.  

Lumbosacral strain warrants a 20 percent evaluation where 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

In addition, intervertebral disc syndrome may also be 
evaluated based on incapacitating episodes, depending on 
which method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran is service-connected for lumbosacral strain, 
evaluated as 10 percent disabling, effective from November 
1999.  In a statement received in August 2003, the Veteran 
asserted than an increased evaluation was warranted.  As the 
Veteran's claim was received by VA in August 2003, the rating 
period on appeal is from August 2002, one year prior to the 
date of receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2009).  However, in accordance with 38 C.F.R. §§ 
4.1 and 4.2 (2009) and Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), the history of the disability is for consideration in 
rating a disability.  During the pendency of the Veteran's 
appeal, he was service-connected for sciatica, right lower 
extremity (claimed as numbness and weakness), as secondary to 
his lumbosacral strain, evaluated as 10 percent disabling 
effective from December 2008.  There was no appeal on this 
decision.  

An October 2003 VA medical record reflects that the Veteran 
complained of a flare up of back pain with pain down the 
right leg to mid-thigh.  Upon physical examination, it was 
noted that the Veteran was not in acute distress, and that 
there was no spinal tenderness, although some paralumbar 
tenderness was noted.  The straight leg raise test, Patrick's 
test, and Babinski test were negative.  The Veteran's 
reflexes were reactive and equal.  He was prescribed back 
exercise and medication.

A November 2003 X-ray record reflects no fracture or 
dislocation of the lumbosacral spine.  The heights of the 
vertebral bodies were well maintained.  There was some 
narrowing of the disc space between L5 and S1.  The pedicles 
were intact and there was no destructive bone change 
identified.  A November 2003 MRI record reflects intraosseous 
disc herniations (Schmorl's nodes) in the lower thoracic 
spine.  The remainder of the intervertebral disc spaces were 
normal with the exception of L5-S1.  A large central disc 
herniation was present at L5-S1 which measured approximately 
one centimeter in size and caused flattening of the thecal 
sac.  There was bilateral moderate to severe neural forminal 
narrowing at L5-S1. 

A December 2003 VA urgent care note reflects that the Veteran 
complained of pain, which he contended was not helped by 
exercises or the prescribed medication.  The examiner noted 
that the Veteran's gait was normal, that he could bend his 
back more than 90 degrees, and that he could touch his feet 
with his hands.  No spinal tenderness was noted.  His motor 
power of the lower extremities was five out of five.  

A February 2004 orthopedic surgery consultation note reflects 
that the Veteran walked normally, and was able to heel and 
toe, and tandem heel - toe, walk.  His motor strength in all 
groups was five out of five.  He had slightly decreased 
sensation in the left lateral thigh and calf.  Patella and 
ankle jerk reflexes were absent.  He had good hip and knee 
range of motion.  Straight leg test was negative.  
Radiographs of the lumbar spine were normal.  The MRI study 
of the lumbar spine indicated that he had an L4-L5 and L5-S1 
degenerative disc disease.  He had an L5-S1 central herniated 
nucleus pulposus without significant neuro compression.  It 
was recommended that the Veteran continue his home physical 
therapy program and begin smoking cessation.  

A February 2004 VA examination report reflects that the 
Veteran complained of chronic back pain.  The examiner noted 
that he could perform normal daily activities, was not 
wearing a brace, and was not using a cane.  He was not on any 
medication.  Upon physical examination, the examiner noted 
that the Veteran walked without any aids or assistance; his 
spine did not show any obvious or fixed deformity.  He had 
some tenderness and soreness to palpation around the 
paraspinous muscles.  His forward flexion was 90 degrees out 
of 90 degrees; his rotation was 30 degrees out of 30 degrees 
with pain just at the extremes of motion.  There was no other 
tenderness, muscle spasm, or ankylosis noted.  The 
neurologically straight leg raising was negative.  In a 
seated position, his reflexes were one plus and equal and 
generalized decreased sensation in the legs not dermatomal.  
He had normal strength in both lower extremities. 

A February 2004 physical medicine rehabilitation evaluation 
record reflects that the Veteran ambulated without assisted 
devices, his trunk flexion was within normal limits, and he 
was able to squat.  

A March 2004 VA pain management consult note reflects a chief 
complaint of low back pain radiating down to the lower 
extremity mainly on the right side at the lateral aspect of 
the leg.  The pain was described as a burning, tingling 
sensation, constant in duration, and rated as eight out of 
ten.  The report reflects that the Veteran could walk without 
difficulty, and could walk on his toes and heels without 
difficulty.  The Veteran's flexion and extension of the 
lumbar spine were within normal limits.  Palpation of the 
spine did not show any tenderness at the sacroiliac joint or 
on the facet joints.  Motor examination of the lower 
extremities was 5/5 bilaterally; sensory examination of the 
lower extremity was preserved.  Straight leg raises were 
negative bilaterally.  Reflexes were 0 at the knees and were 
plus 1 to plus 2 bilaterally at the ankle.

VA pain management consult notes from March 2004 through 
January 2005 reflect that the Veteran was achieving good 
results with use of a transcutaneous electrical nerve 
stimulation (TENS) to alleviate his pain.

A February 2005 VA endocrinology outpatient note reflects 
that the Veteran averred that no one would hire him because 
of his back disability.  The Board notes that a September 
2003 psychotherapy mental health counseling note reflects 
that the Veteran averred that no one would hire him because 
of his digestive tract problems.  

A March 2005 VA pain management consult note reflects that 
the Veteran's gait was normal, there was minimal tenderness 
in lumbar, the straight leg raise test was negative 
bilaterally, the sensory examination was within normal 
limits, there was no evidence of sensory loss, and the 
Veteran's reflexes were 0 in knees and markedly diminished in 
ankles.  A motor examination showed mild weakness on the 
right in the L4 and L5 innervated musculature.  The Veteran 
averred that he was unable to work.

An April 2005 VA psychiatry medication management note 
reflects that the Veteran was working 35 to 40 hours a week 
as a landscaper.  An April 2005 VA pain management consult 
note reflects that the Veteran received a L4-5 epidural 
steroid injection for his back pain.
        
A July 2005 VA radiology record reflects that the Veteran had 
bilateral spondylolysis at L5 without spondylolisthesis.  
Disc spaces were maintained. 

An August 2005 VA MRI record reflects that a comparison of an 
August 2005 MRI to the 2003 MRI indicated "stable appearance 
of previously noted posterior-right paracentral disc 
herniation/extrusion with no impingement of the traversing S1 
nerve roots.  No significant spinal canal or neural foraminal 
stenosis is seen."

A July 2006 VA psychiatry outpatient note reflects that the 
Veteran was working "on and off" in landscaping, 
approximately 20 hours a week.  A July 2006 VA pain 
management consult note reflects that the Veteran averred 
that he takes Tramadol when his pain is severe.  Upon 
clinical examination, there was localized tenderness and 
evidence of a contact dermatitis due to the TENS.  There was 
also mild lumbosacral paravertebral tenderness without areas 
of spasm.

An October 2006 VA psychiatry outpatient note reflects that 
the Veteran described his pain as a five out of 10 at that 
time, and noted that the pain can go between four to nine.

A December 2006 VA primary care progress note reflects that 
the Veteran still had back pain, but managed it well with 
exercising and remaining physically fit.  He depended 
primarily on Tramadol as the occasion required.

A March 2007 VA psychiatry outpatient note reflects the 
Veteran had been involved in a skateboarding accident.

A May 2007 VA psychiatry interdisciplinary treatment plan 
record reflects that the Veteran had been landscaping between 
36-38 hours a week, and lifting or bench pressing weights 
four times a week.

A June 2007 VA examination report reflects that the Veteran 
reported pain at L3 through L5 with radiation of pain into 
the right lower extremity and sometimes the left.  He 
reported no bowel or bladder incontinence.  The Veteran had 
normal gait and did not need, or use, assistance devices.  
Toe and heel walking, and squatting, increased the pains of 
the back.  The Veteran reported that he had no restriction 
with employment.  He reported that long walking at work, 
cutting lawns, and doing repetitive squatting all increased 
the pains of the low back, but that he worked 40 hours a week 
as a landscaping.  Upon physical examination, it was noted 
that the Veteran had normal lordotic curvature, and that no 
kyphoscoliosis or scoliosis was present.  He had some point 
tenderness and tightness at the level of L4-L5 with no muscle 
spasm present.  The range of motion was forward flexion 0 to 
30 degrees without pain, 30 to 90 degrees with pains at the 
level of L4-L5, which caused increased tightness.  Backward 
extension was 0 to 30 degrees with pains at the extremes of 
the range of motion.  Rotation of the left and right was 0 to 
30 degrees with pains at the extremes of range of motion.  
Lateral flexion left and right 0 to 30 degrees with pains at 
the extremes of range of motion.  After repetitive flexion, 
extension, and rotation, there was no change in range of 
motion, but an increase in pains and fatigue.  The Veteran 
denied flare-up and stated that the pains were chronic.  The 
neurological examination was indicative of a negative 
straight leg raise test bilaterally.  Deep tendon reflexes 
were a grade two out of two on the upper and lower 
extremities.  He had no muscle atrophy, and excellent muscle 
tone.  He had good muscle strength against resistance.  There 
were no sensory or motor deficits noted on the examination.  
The Veteran reported no incapacitating episodes in the past 
12 months where he was required to bed rest or treatment y by 
a physician.  The diagnosis was chronic lumbosacral strain.

A November 2007 VA psychiatry interdisciplinary treatment 
plan record reflects that the Veteran had been lifting 
weights four times a week, using a lifting belt and was 
careful not to hurt himself while lifting.  He also reported 
working full time, and going to school part time.

A December 2008 VA examination report reflects that the 
Veteran's range of motion of flexion was 0 to 80 degrees, 
extension was 0-20 degrees, left lateral flexion was 0-20 
degrees, right lateral flexion was 0-20 degrees, and left 
lateral rotation was 0-20 degrees.  There was increasing pain 
with repetitive use; however, no change in range of motion 
was noted.  The report reflects flare-ups with prolonged 
standing and sitting positions, and painful motion and 
tenderness across the lumbar spine.  X-rays showed a 
herniated disc at L5-S1 and spondylosis of the lumbar spine.

Initially, the Board will consider the Veteran's disability 
under DC 5237 (lumbosacral strain).  The February 2004 VA 
examination report reflects that the Veteran had forward 
flexion to 90 degrees.  The March 2004 VA records reflects 
that the Veteran's range of motion was within normal limits.  
The June 2007 VA examination report reflects that the 
Veteran's forward flexion was 30 degrees without pain, and 30 
to 90 degrees with pain.  The Board notes that despite the 
pain at 30 degrees, the June 2007 VA examination report 
reflects that the Veteran was still able to be employed in an 
occupation that required repetitive bending movements, 
pushing and pulling movement and reaching overhead.  
Therefore, the limitation of motion at 30 degrees on 
examination appears to be inconsistent with the Veteran's 
actual reported activities, including employment, weight 
lifting, and skateboarding, and with the prior records which 
reflects range of motion within normal limits.  Nonetheless, 
the Board will give the Veteran the benefit of the doubt that 
his flexion was limited to 30 degrees by pain.

The December 2008 VA examination report reflects that the 
Veteran's forward flexion of the thoracolumbar spine was 80 
degrees; the combined range of motion of the thoracolumbar 
spine was 160 degrees.  It was noted that the Veteran had 
painful motion and tenderness across the lumbar spine.  There 
is also evidence that the Veteran shifted his career track to 
a more sedentary and less strenuous type of work - outdoor 
landscaper to a tattoo artist.  

Thus, the evidence reflects that the Veteran warrants no more 
than a 10 percent evaluation prior to June 2007, and a 40 
percent, and no higher evaluation, from June 2007, under DC 
5237.  The Board notes that pain is a component of functional 
loss.  See DeLuca, supra.  Nevertheless, the Court has held 
that if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board will address the Veteran's disability under DC 
5295.  Under Diagnostic Code 5295, in effect prior to 
September 26, 2003, lumbosacral strain with slight subjective 
symptoms warrants a noncompensable rating.  A 10 percent 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A higher rating requires 
evidence of muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position, or severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Based 
on the clinical evidence of record, the Veteran is not 
entitled to a rating in excess of 10 percent.  There is no 
clinical evidence of record of muscle spasm on extreme 
forward bending, listing of the spine, positive 
Goldthwaite's, abnormal mobility, or the other criteria for a 
higher evaluation.

The Board next will address the Veteran's disability under DC 
5292.  Under DC 5292 effective prior to September 26, 2003, a 
10 percent evaluation is warranted for slight limitation of 
lumbar spine motion; a 20 percent evaluation is warranted for 
moderate limitation of lumbar spine motion.  A 40 percent 
evaluation is warranted for severe limitation of lumbar spine 
motion.  As noted above, the February 2004 and March 2004 VA 
medical records reflect a range of motion within normal 
limits.  The June 2007 VA examination report reflects that 
the Veteran's forward flexion was 30 degrees without pain, 
and 30 to 90 degrees with pain.  The June 2007 VA examination 
report reflects that the Veteran expressed positive DeLuca 
criteria of pain and fatigue with repetitive motion testing, 
but did not experience any change in range of motion.  The 
December 2008 VA examination report reflects that Veteran's 
forward flexion of the thoracolumbar spine was 80 degrees; 
the combined range of motion of the thoracolumbar spine was 
160 degrees.  The December 2008 VA examination report 
reflects that the Veteran expressed positive DeLuca criterion 
of pain with repetitive use, but that no range of motion 
change was noted.  Based on the above evidence, the Veteran 
warrants no more than a 10 percent evaluation prior to June 
2007, and no more than a 40 percent evaluation from June 
2007.

Next, the Board will address an evaluation of the Veteran's 
disability under DC 5243 (formerly 5293).  The Board 
acknowledges the numerous complaints of pain noted in the 
treatment records discussed above.  However, the evidence 
does not establish incapacitating episodes, as defined by 
Note (1) to DC 5243 (formerly 5293), having a total duration 
of at least 2 weeks during a previous 12-month period.  
Indeed, there is no evidence of any bed rest prescribed by a 
physician.  
The June 2007 VA examination report reflects that the Veteran 
reported no incapacitating episodes in the past 12 months 
where he was required to bed rest or treatment by a 
physician.  The December 2008 VA examination report reflects 
no incapacitation was noted.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the version of Diagnostic Code 5293, as in effect from 
September 23, 2002 through September 25, 2003, the Board must 
also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the Veteran's 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  
The VA examination reports reflect that the Veteran had 
negative straight leg raise (See October 2003, February 2004, 
and June 2007 VA medical records), negative Babiniski (See 
October 2003 VA medical records), and negative Patricks (See 
October 2003 VA medical records).  The Board notes that the 
December 2008 VA examiner noted that the Veteran had a 
decreased sensation in the right leg, worse than the left 
leg, and the straight leg raising test on the ride side 
caused some back pain.  The Board notes that the Veteran has 
a separate rating for sciatica, right lower extremity 
(claimed as numbness and weakness), for which he was service-
connected effective December 2008.  The evidence of record 
does not reflect that the Veteran has had any changes in 
bowel habits, any urinary frequency or urgency associated 
with his back pain.  (See June 2007 VA medical records).  VA 
medical records dated in October 2003, February 2004, March 
2004, and March 2005 reflect that the Veteran's sensations 
were intact throughout his extremities.  His motor strength 
was normal, or a 5 out 5  

Based on the above, the Veteran's disabilities warrant a 20 
percent rating for orthopedic manifestations, under the DC in 
effect from September 23, 2002 to September 26, 2003, and a 0 
percent rating for neurologic manifestations.  Combining, 
under § 4.25, the separate evaluations along with the 
Veteran's evaluations for all other disabilities would not 
result in a higher rating.

The Board finds that the Veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence does not reveal a 
disability picture most nearly approximating a 20 percent 
evaluation under the rating formula effective prior to, or 
from September 26, 2003, even with consideration of whether 
there was additional functional impairment due to DeLuca 
factors, for any time period prior to June 2007.  There is no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contours.  To the 
contrary, the evidence reflects that the Veteran does not 
have muscle spasms (See July 2006 and June 2007 VA medical 
records), does not have an abnormal gait, and does not have 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. (See February 2004 and June 2007 VA 
examination records).

No other Diagnostic Codes are found to be relevant in 
evaluating the Veteran's service-connected lumbar disability.  
As the evidence does not reveal a disability picture 
analogous to ankylosis, DCs 5286 5289, and 5289 do not apply, 
under the old regulation do not apply.  

The evidence does not reflect that the Veteran's disabilities 
have caused marked interference with employment, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Although the Veteran averred in 
February 2005 that his back disability kept him from being 
employed, there is no medical evidence of record to support 
this.  To the contrary, the evidence reflects that the 
Veteran has been gainfully employed for several years.  
Moreover, the Board notes that in September 2003, the Veteran 
averred that he was unemployable due to problems with his 
digestive tract.  Hence, referral for consideration of 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 10 percent 
for the Veteran's lumbosacral strain with intervertebral disc 
syndrome for the period prior to June 2007.  The evidence 
supports a rating of 40 percent, and no higher, for the 
Veteran's lumbosacral strain with intervertebral disc 
syndrome for the period from June 2007.  As the preponderance 
of the evidence is against the claim for the period prior to 
June 2007, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, Id.




ORDER

1.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain for the period prior to June 
9, 2007 is denied.

2.  Entitlement to a disability rating of 40 percent, and no 
higher, from June 9, 2007 is granted, subject to the laws and 
regulations controlling the award of monetary benefits. 





____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


